DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed 2/4/2021; claims 1 – 12, 14 – 20 and 22 - 25 are pending; claims 13 and 21 have been cancelled.

	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/1/2020 has been entered.  Claims 1-12, 14-20 and 22-25 are pending; claims 13 and 21 have been cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/290,359 (‘359), fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, ‘359 fails to provide adequate support or enablement for the limitation “wherein the human movement screen scores comprise four scoring levels including: (1) experienced pain during the exercise.”   Hence, the instant application is not entitled to the filing date of prior-filed application # 13/290,359.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the 
Claims 1-9, 12, 14-18, 20 and 22-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Raymond (US 2009/0023555 A1) and James et al. (US 2008/0176655 A1).
Re claims 1, 15, 20:
1. A computer implemented method (Quatrochi, fig. 1) comprising: 
capturing, with a wrist-worn sensor, motion parameter data of a user performing an athletic movement (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; [0044], “measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”);
generating at a processor, one or more human movement screen scores based on the at least a first portion of the motion parameter data of the user performing the athletic movement (Quatrochi, [0049], “The athletic data set may also include a time value associated with each speed value and/or each distance value”; [0044], “the athletic parameter measurement device 207 includes one or more sensors 301 for measuring an athletic parameter associated with a person wearing or otherwise using the athletic parameter measurement device 207. With the illustrated implementations, for example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions. The sensors 301A and 301B may be any type of sensors, such as pedometers, inclinometers, heart rate monitors, pulse rate monitors, and the like. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises”; [0048], “Various techniques for determining a user's speed from accelerometer signals are described in, for example”… The office interpret speed, time or distance as a score); 
generating, by the processor, a personalized exercise program based on the one or more human movement screen scores (Quatrochi, [0104] – [0105], “establish a challenge … Distance Goal”; [0115], “user can employ various embodiments of the invention to set goals for himself or herself, and then track his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; figs. 11A – 13F shows a plurality of interfaces for which a computer can generate one or more exercises; a user can choose to run faster/slower, more/less time/distance; the system generate the exercise based on the progress), wherein the human movement screen score comprise multiple scoring levels including: (2) exercise was not functionally performed (Quatrochi, [0104] – [0105], “establish a challenge … Distance Goal”; [0115], “user can employ various embodiments of the invention to set goals for himself or herself, and then track his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; i.e., fig. 12 shows a progress indicator with 0% - 100%; the Office interprets 0 – 29% as not functionally performed; 30% - 69% as performed acceptably; 70% - 100% as performed well; furthermore, the different value ranges in the recorded calories burned, time and pace of an exercise session can be construed as different levels (low, acceptable and well);  figs. 11A – 13F shows a plurality of interfaces for which a computer can generate one or more exercises; a user can choose to run faster/slower, more/less time/distance; the system generate the exercise based on the progress).;
identifying, based on the one or more human movement screen scores, other users having fitness levels similar to the user (Quatrochi, fig. 47, “Challenge him to run more distance to raise more funds”, “SAME PACE”, “SAME DISTANCE RAN” - scores; a user can be matched / challenge with another user who share the same/similar scores; [0013]; [0136], “FIG. 47 illustrates that the user interface may create links or other connections between participants who substantially share a common feature. the date the participants registered for the event, competition, or race (or joined the community associated with user interface), distance ran, pace, power song or audio play list song(s ), diet, or any other feature related to the participants”);
detecting a leveling of activity of the user (Quatrochi, [0044], “sensors”); and
presenting, in response to the detecting the level of activity, (Quatrochi, [0099], “the athletic data display configuration device 601 may configure and provide a user interface showing each participant's progress toward the goal of the challenge using, e.g., bar graphs for each participant of the type previously described with regard to monitoring individual goals”; [0144], “computer interface may receive the athletic data or race performance data from each of the participants in the athletic activity or race. The processor may be configured to compare the athletic data from the plurality of participants”) and an option to join a group to continue the personalized exercise program, wherein the group is automatically chosen to include the other identified users (Quatrochi, fig. 47, “Challenge him to run more distance to raise more funds”, “SAME PACE”, “SAME DISTANCE RAN” - scores; a user can be matched / challenge with another user who share the same/similar scores; [0013], “a person may alternately or additionally specify a common goal for the invitees. For example, the inviting host may specify a total combined distance that the invitees (including the host) are to run within a specified amount of time. Data from multiple sets of athletic data for each invitee may be aggregated and displayed in contrast with the person's specified goal. Again, the goal may be represented by the display of, for example, an empty shape, like an oval”; [0136], “FIG. 47 illustrates that the user interface may create links or other connections between participants who substantially share a common feature. Such a common feature may include the date the participants registered for the event, competition, or race (or joined the community associated with user interface), distance ran, pace, power song or audio play list song(s ), diet, or any other feature related to the participants”).

Quatrochi teaches a system capable of generating, by the processor, a personalized exercise program based on the one or more human movement screen scores wherein the human movement screen scores comprise multiple scoring levels including: (2) exercise was not functionally performed; (3) exercise performed acceptably; and (4) exercise performed well (Quatrochi, [0104] – [0105], “establish a challenge his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; i.e., fig. 12 shows a progress indicator with 0% - 100%; the Office interprets 0 – 29% as not functionally performed; 30% - 69% as performed acceptably; 70% - 100% as performed well; furthermore, the different value ranges in the recorded calories burned, time and pace of an exercise session can be construed as different levels (low, acceptable and well); figs. 11A – 13F shows a plurality of interfaces for which a computer can generate one or more exercises; a user can choose to run faster/slower, more/less time/distance; the system generate the exercise based on the progress).

However, Quatrochi does not explicitly disclose wherein the human movement screen scores comprise one scoring levels including: (1) experienced pain during the exercise.  Raymond teaches a method and system for developing or tracking a program for medical treatment (Raymond, Abstract).   Raymond teaches Quatrochi’s deficiency (Raymond, fig. 3A – 3B; [0022]; [0028] – [0032]; i.e., [0022], “The compliance module 110 tracks whether the patient is following the prescribed home exercise program by analyzing the data gathered from the patient by the patient module 108 … The compliance module 110 may communicate with the patient module 108 and/or retrieve data from the database 106”; [0032], “… information and feedback associated with a particular exercise is read. The information and feedback may include the time the exercise was displayed to the patient, the time the patient entered the feedback, the level of difficulty and/or pain entered by the patient, etc. In step 354, a determination is made of the likelihood that the patient performed the exercise properly. For example, if an exercise is estimated to take three minutes and the difference between the time that the exercise was displayed and the time that the patient entered feedback is thirty seconds, than the likelihood that the exercise was performed properly is determined to be low. In this manner, a score measuring how well the patient performed an would rate the difficulty and pain of the exercise”; [0079], “a health/medical services provider puts the treatment plan into the system and lets the system know when to amend it criteria selected by the provider that corresponds with patient behavior and healing”; fig. 3B, 352 - “Read information and Feedback About the Exercise”; fig. 5D, “Rate the pain” – 1 – 6; – i.e., pain, difficulty; 354 - “Determined whether patient performed the exercise properly” – i.e., exercise was not functionally performed; 358 - “Computer Aggregate Score” – i.e., human movement score; [0032], “… a determination is made of the likelihood that the patient performed the exercise properly. For example, … the difference … is thirty seconds, than the likelihood that the exercise was performed properly is determined to be low … a score measuring how well the patient performed an exercise within the patient's physical therapy program is determined.” – i.e., a score measuring how well a patient performed an exercise inherently includes multiple levels such as low, acceptable and high (i.e., 1 – 6 points); a health/medical services provider can amend the treatment plan based on the patient’s behavior and healing (i.e., feedback, compliance)).  Therefore, in view of Raymond, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the system described in Quatrochi, by selecting a treatment plan based on the pain level and compliance level of the patient as taught by Raymond, in order to alert the physical therapist when the patient perform the exercise improperly and experience pain (Raymond, [0033], “If the compliance system determines that the patient has not been performing his or her exercises or has not been doing them properly, the compliance system may send an alert to the physical therapist”).  Furthermore, a health/medical services can amend the treatment plan based on the patient behavior and healing (Raymond, [0079]).

detecting a leveling of activity of the user; and presenting, in response to the detecting the level of activity (Quatrochi, fig. 47, “Challenge him to run more distance to raise more funds”, “SAME PACE”, “SAME DISTANCE RAN” - scores; a user can be matched / challenge with another user who share the same/similar scores; [0044], “and 301B may be any type of sensors, such as pedometers, inclinometers, heart rate monitors, pulse rate monitors, and the like. The athletic parameter measurement device 207 is carried or otherwise worn by a user to measure the desired athletic parameter while the user exercises”; [0136], “FIG. 47 illustrates that the user interface may create links or other connections between participants who substantially share a common feature. Such a common feature may include … distance ran, pace … or any other feature related to the participants”).  

Quatrochi does not explicitly disclose detecting a leveling of inactivity of the user; and presenting, in response to the detecting the level of inactivity, a workout received from a friend of the user.  James et al. (US 2008/0176655 A1) teaches a system and method for implementing an interactive online community utilizing an activity monitor (James, Abstract).   James further teaches detecting a leveling of inactivity of the user (James, [0076], “Both activity monitor 14 and interactive community 30 are operable to convert data from activity monitor 14 into one of three activity zones: life zone minutes include stationary activity with light physical activity; health zone minutes include moderate physical activity; and sports zone minutes include heavy physical activity … A group of users 12 includes one or more users 12, such that groups can have specific traits and similarities”; stationary activity with light physical activity – inactivity; [0080]; [0109]); and presenting, in response to the detecting the level of inactivity, a workout received from a friend of the user (James, [0060], “Interactive community is operable for users 12 to create the games through web portal 40. Users 12 can invite other users 12 to join the game or users 12 can join the game on their own. Users 12 set rules and select a specified time period of when the game will begin and when the game will end”; fig. 4B, “Friends”; [0109], “including several people in your friends, family, and rivals list”; James suggests a system can group users based on specific traits and similarities; wherein the specific traits and similarities can be includes activity zone (i.e., stationary activity or inactivity)).  Therefore, in view of James, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to group users based on inactivity level in James instead of activity level in 

15. An apparatus configured to be worn on an appendage of a user, comprising:
at least one processor; 
a display device; 
a sensor device; 
a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the at least one processor cause the at least one processor to: 
capture , from the sensor device, motion parameter data of the user performing an athletic movement; 
generate, by the least one processor, one or more human movement screen scores based on the at least a first portion of the motion parameter data of the user performing the athletic movement;
generate, by the at least one processor, a personalized exercise program based on the one or more human movement screen scores, wherein the human movement screen scores comprise multiple scoring levels including: (1) experienced pain during the exercise; (2) exercise was not functionally performed;
identify, based on the one or more human movement screen scores, other users having fitness levels similar to the user;
detect a level of inactivity of the user; and
present in response to the detection of the level of inactivity, and an option to join a scheduled exercise session to continue the personalized exercise program (See claims 1 rejection above).

20. A non-transitory computer-readable medium comprising computer-executable instructions that when executed by a processor, cause the processor to perform at least: 

generating, with at least one processor, one or more human movement screen scores based on the at least a first portion of motion parameter data of the user performing the athletic movement; 
generating, at the at least one processor, a personalized exercise program based on the one or more human movement screen scores, wherein the human movement screen scores comprise four scoring levels including: (1) experienced pain during the exercise; (2) exercise was not functionally performed; (3) exercise performed acceptably; and (4) exercise performed well; 
identifying, based on the one or more human movement screen scores, other users having fitness levels similar to the user;
detecting a level of inactivity of the user; and
presenting, in response to the detecting the level of inactivity, and the user with an option to join a group to continue the personalized exercise program (See claims 1 rejection above).

Re claims 22 - 23:
22.  The computer implemented method of claim 1, wherein the multiple scoring levels further include: (3) exercise performed acceptably; and (4) exercise performed well (Quatrochi, [0104] – [0105], “establish a challenge … Distance Goal”; [0115], “user can employ various embodiments of the invention to set goals for himself or herself, and then track his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; i.e., fig. 12 shows a progress indicator with 0% - 100%; the Office interprets 0 – 29% as not functionally performed; 30% - 69% as performed acceptably; 70% - 100% as performed well; furthermore, the different value ranges in the recorded calories burned, time and pace of an exercise session can be construed as different levels (low, acceptable and well);  figs. 11A – 13F shows a plurality 

23. The apparatus of claim 15, wherein the multiple scoring levels further include: (3) exercise performed acceptably; and (4) exercise performed well (Quatrochi, [0104] – [0105], “establish a challenge … Distance Goal”; [0115], “user can employ various embodiments of the invention to set goals for himself or herself, and then track his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; i.e., fig. 12 shows a progress indicator with 0% - 100%; the Office interprets 0 – 29% as not functionally performed; 30% - 69% as performed acceptably; 70% - 100% as performed well; furthermore, the different value ranges in the recorded calories burned, time and pace of an exercise session can be construed as different levels (low, acceptable and well);  figs. 11A – 13F shows a plurality of interfaces for which a computer can generate one or more exercises; a user can choose to run faster/slower, more/less time/distance; the system generate the exercise based on the progress).

Re claim 2:
2. The computer implemented method of claim 1, wherein the capturing motion parameter data further comprises capturing, with an image capture device, images of the user performing the athletic movement (Quatrochi, [0037], “The input devices 123 may include, for example … a camera”; [0040], “recording or playing back image files ( e.g., still picture or moving video image files)”; [0137], “For example, participants may substantially continuously compile a video chain during their participation in the event, competition, or race. More specifically, the video chain may include a short video clip (e.g., one second) of each of the participants participating in the event, competition, or race compiled into a single video”; [0137]).

Re claims 3 - 6:
3. The computer implemented method of claim 1, wherein the generating one or more human movement screen scores comprises generating, at a processor, a human movement screen score based on the wrist-worn sensor and a second sensor.  4. The computer implemented method of claim 1, wherein the wrist-worn sensor, comprises an accelerometer.  5. The computer implemented method of claim 1, wherein the capturing motion parameter data further comprises capturing motion parameters with a footwear-worn accelerometer.  6. The computer implemented method of claim 1 wherein the wrist-worn sensor comprises an orientation determining sensor (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; [0044], “measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”; [0146], “An athletic performance sensing device may include one or more sensors such as an accelerometer, a pedometer, an inclinometer, a heart rate monitor, a pulse rate monitor, and any other sensor”; [0046], “the sensors 301 will produce electrical signals corresponding to the movement of the user's foot”; fig. 4; [0054], “the  athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user”; [0130], “route information may include maps”; a series of GPS data indicate the heading (orientation) of a user on a map). 

Re claims 7 - 9:
7. The computer implemented method of claim 1, wherein generating the personalized exercise program is based on the human movement screen score and an input of the user.  8. The computer implemented method of claim 7, wherein the input of the user comprises a time commitment.   9. The computer implemented method of claim 7, wherein the input of the user comprises a number of exercise sessions in a predetermined time period (Quatrochi, [0104] – [0105], “establish a challenge … Distance Goal”; [0115], “user can employ various embodiments of the invention to set goals for himself or herself, and then track his or her progress toward attaining those goals”; [0008], “example, if a selected set of athletic data is generated from, e.g., a person running over a particular time period, then the person may wish to compare his or her performance for that "run" with his or her best speed for a similar previous run or his or her performance with the performance of one or more other people within the athletic community”; [0014], “the performance data collected from multiple users or athletes may be collected and compared to generate a single event, competition, or race that may occur, for example, in multiple geographic areas”; [0090], “Similarly, if a user wishes to run a longer distance in a given time period, then the user activates the " Distance" button 1105. In response, the athletic data display configuration module 605 reconfigures the user interface 1101 to include a sub-interface 1121. As seen in FIG. 11C, the sub-interface 1121 includes a "Total Distance" control 1123, a "Number Of Weeks" control 1125, and a "Set Goal" button 1127. By employing the "Total Distance" control 1123, a user can specify the total distance he or she wishes to run within a desired time period. Similarly, by employing the "Number Of Weeks" control 1125, a user can specify the number of weeks making up the desired time period allowed to reach the desired goal”; figs. 11A – 13F shows a plurality of interfaces for which a computer can generate one or more exercises; a user can choose to run faster/slower, more/less time/distance; the system generate the exercise based on the progress; “Number of Weeks” is a time commitment). 

Re claim 12:
12. The computer implemented method of claim 1, wherein the generating one or more human movement screen scores comprises evaluating a form of the user by identifying locations of body parts of the user at different times (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; fig. 4; [0054], “the  athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user”; [0130], “route information may include maps”; [0037], “The input devices 123 may include, for example … a camera”).

Re claims 14, 16 - 18:
14. The computer implemented method of claim 1, wherein the wrist-worn sensor comprises a display. 16. The apparatus of claim 15, wherein the capturing comprises obtaining accelerometer data from an accelerometer located on the apparatus.  17. The apparatus of claim 16, wherein the accelerometer data comprises data from a plurality of axes (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; fig. 2; a watch inherently includes a display to tell time; [0044], “example, the sensors 301A and 301B may be accelerometers (such as piezoelectric accelerometers) for measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”).

18. The apparatus of claim 16, wherein the computer-readable medium further comprises computer-executable instructions that when executed by the at least one processor cause the at least one processor to: 
collect motion parameters of the user from a footwear-worn accelerometer; and
wherein generating the one or more human movement screen scores is based upon at least data obtained from the footwear-worn accelerometer and the motion parameters captured from the sensor device (Quatrochi, [0055], “For example, some implementations of the invention may employ … watch … that incorporates accelerometers, a satellite positioning device, or any other desired device for measuring athletic activity”; [0044], “measuring the acceleration of the athletic parameter measurement device 207 in two orthogonal directions”; [0146], “An athletic performance sensing device may include one or more sensors such as an accelerometer, a pedometer, an inclinometer, a heart rate monitor, a pulse rate monitor, and any other sensor”; [0046], “the sensors 301 will produce electrical signals corresponding to the movement of the user's foot”; fig. 4; [0054], “the  athletic parameter measurement device 207 may be a heart rate monitor, a blood oxygen monitor, a satellite positioning device (e.g., a Global Positioning Satellite (GPS) navigation device), a device for measuring the electrical activity of the user (e.g., an EKG monitor), or any other device that measures one or more physical parameters of the user”).


24. The computer implemented method of claim 1, wherein the personalized exercise program includes a ghost workout received from a friend of the user.  25. The apparatus of claim 15, wherein the personalized exercise program includes a ghost workout received from a friend of the user  (Quatrochi, [0099], “the athletic data display configuration device 601 may configure and provide a user interface showing each participant's progress toward the goal of the challenge using, e.g., bar graphs for each participant of the type previously described with regard to monitoring individual goals”; [0144], “computer interface may receive the athletic data or race performance data from each of the participants in the athletic activity or race. The processor may be configured to compare the athletic data from the plurality of participants”; a plurality of bar graphs represent each participant interpreted as a ghost workout).

Claims 10 – 11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Raymond (US 2009/0023555 A1) and James et al. (US 2008/0176655 A1) as applied to claim 2 above, and further in view of Ungari et al. (US 2008/0269016 A1).
Re claims 10 - 11:
Quatrochi teaches an image capture device (Quatrochi, [0037], “The input devices 123 may include, for example … a camera”; [0040], “recording or playing back image files (e.g., still picture or moving video image files)”; [0137], “For example, participants may substantially continuously compile a video chain during their participation in the event, competition, or race. More specifically, the video chain may include a short video clip (e.g., one second) of each of the participants participating in the event, competition, or race compiled into a single video”; [0137]).  

Quatrochi does not explicitly disclose the computer implemented method, wherein the image capture device comprises a plurality of cameras; nor disclose the image capture device comprises an infrared camera.

one or more video cameras associated with various sides of mobile unit 104. For example, mobile unit 104 may include a video camera for rearward viewing that may be especially useful in tracking athlete 102 as athlete 102 chases behind mobile unit 104. Mobile until 104 may also include additional video cameras along a front side, as well as along the left and right side, and even a downward looking camera, all designed to give mobile unit 104 full view of athlete 102, the environment, and also to enable mobile unit 104 to avoid any obstacles on practice field 106. In other embodiments, optical device 462 may be an infrared camera configured to sense heat sources such as athlete 102. This infrared configuration may be useful in dark conditions such as at night”.  Therefore, in view of Ungari, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method described in Quatrochi, by providing the plurality of cameras including an infrared camera, in order to sense heat sources such as athlete. This infrared configuration may be useful in dark conditions such as at night.  Additional video cameras give mobile unit full view of athlete and also to enable mobile unit to avoid any obstacles on practice field (Ungari, [0087]).

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Quatrochi et al. (US 2009/0258710 A1) in view of Raymond (US 2009/0023555 A1) and James et al. (US 2008/0176655 A1) as applied to claim 2 above, and further in view of Case et al. (US 2006/0136173 A1).
Re claim 19:
Quatrochi does not explicitly disclose the sensor device comprises a gyroscope.  Case teaches Quatrochi’s deficiency (Case, [023] and [039]).  Therefore, in view of Case, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method described in Quatrochi, by providing the gyroscope as taught by Case, in order to provide more "Physical data" .

Response to Arguments
Applicant's arguments filed 5/1/2020 have been fully considered but they are not persuasive.
Applicant argues:
James does not suggest "inactivity." The sole mention of "inactivity" in James appears in the "Background of the Invention" section, and reads "Inactivity and sedentary behavior are among the biggest contributors to the increase of obesity in children, adolescents, and adults." Nowhere else is "inactivity" discussed in James. The Action is conflating the terms "stationary activity" and "inactivity." "Stationary activity" is discussed in James, but this is not "inactivity." For example, running on a treadmill may be considered "stationary activity," since the treadmill equipment remains stationary. However, this is not "inactivity." Applicant respectfully submits that it is only with the benefit of impermissible hindsight that one would arrive at the claimed "detecting a level of inactivity of the user" of claim 1 from the disclosure of James.
The Office respectfully disagrees.  According to Applicant’s specifications, “… in one embodiment, device 226 may be activity monitor that measures, monitors, tracks or otherwise senses the user's activity ( or inactivity) regardless of the user's proximity or interactions with computer 102” (See Applicant’s PG pub, [0077]).  Applicant’s original disclosure has not clearly defined the term “inactivity”.   The instant claims 1, 15 and 20 require the limitation “detecting a level of inactivity of the user”; in other words, the claims require a system to detect a relative degree of inactivity of the user.  As discuss in James, the activity monitor includes three types of activity: stationary activity with light physical activity; moderate physical activity; and sports zone minutes include heavy physical activity (See James, [0076]).  According to MPEP 2111 [R-5], during patent examination, the pending claims must be “given their broadest reasonable interpretation consistent with the specification.” The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the “broadest reasonable interpretation” standard.  Based on the with light physical activity in James reads on the language “a level of inactivity of the user”. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048.  The examiner can normally be reached on Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK YIP/Primary Examiner, Art Unit 3715